DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 1/29/2021.  Claims 1, 11, 13 and 16-19 are currently amended.  Claims 9, 15 and 22 are cancelled.  Claims 1-8, 10-14 and 16-21 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 pertains to a method of battery state monitoring which includes the steps of generating a guided wave, receiving an arriving wave corresponding to the guided wave, and determining a state of the battery cell based on the arriving wave.  However, it is unclear as to whether the guided wave and the arriving wave are the same wave or different waves.  For examination purposes, both interpretations have been considered.  Further, the instant claim merely recites determining a state of the battery cell but fails to describe how a state of the battery cell is determined, and thus, renders it unclear as to how the waves are used to determine the battery state.
Claims 2-8, 10-14 and 16 are similarly rejected herein for being dependent on claim 1 above.
Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "”wherein receiving the arriving wave includes receiving the arriving wave from the direction…" in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.  That is, it is unclear whether the arriving wave is the same wave or a different wave as the guided wave.  For examination purposes, both interpretations have been considered.
Claims 18-20 are similarly rejected herein for being dependent on claim 17 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-8 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steingart (US 2016/0223498 A1).
Regarding Claim 1, Steingart discloses a method of battery state monitoring [pars. 0039,0041-0042; Figs. 2,4], comprising:
providing a battery cell 101;
generating a guided wave (sound wave) that propagates in-plane of the battery cell (i.e., via transducer 112 or combination transducer 116 from the first terminal 102 towards the second terminal 104);
receiving an arriving wave corresponding to the guided wave (i.e., via transducer 114, transducer 116, or transducer 116”); and
determining a state of the battery cell based on the arriving wave,
wherein the battery cell comprises a major surface, a second surface opposite the major surface and a thickness direction between the major surface and the second surface, and wherein generating the guided wave that propagates in-plane of the battery cell includes causing the guided wave to 
Regarding Claims 2-4, Steingart discloses wherein determining the state of the battery cell includes determining a state of charge of the battery cell, a state of health of the battery cell, or an internal physical condition of the battery cell [pars. 0039,0041].
Regarding Claim 5, Steingart discloses wherein determining the state of the battery cell is based on an amplitude of the arriving wave [pars. 0012,0056; Fig. 6].
Regarding Claim 6, Steingart discloses wherein determining the state of the battery cell is based on a time of flight of the arriving wave [pars. 0012,0056; Fig. 6].
Regarding Claim 7, Steingart discloses wherein determining the state of the battery cell includes deriving a time-domain or frequency-domain signal parameter of the arriving wave, and comparing the signal parameter with a corresponding reference value (reference data set) [pars. 0012,0056].
Regarding Claim 8, Steingart discloses wherein determining the state of the battery cell includes determining a spatial distribution of a state of charge or a state of health within the battery cell {Note:  The instant application teaches that “the controller 118 also can be configured with capabilities to determine a spatial distribution of a state of charge or a state of health of the battery cell 102, and to determine a location of mechanical, electrochemical, or other defects within the battery cell 102. For example and given pre-determined locations of sensors relative to an actuator, a spatial distribution of a state of charge or a state of health of the battery cell 102 can be determined based on absolute or relative differences (or differences in trend) in time-domain or frequency-domain parameters of sensing waves arriving at the sensors” [PgPublication – par. 0034].  That is, spatial distributions may be used to indicate physical defects or changes in the internal components of the battery.  In this regard, Steingart teaches that the “physical state of one or more internal components or parts of the battery under interrogation may be understood as a sudden, usually irreversible, change in the condition of one or more parts of a battery which causes a reduction in the performance of the battery to unacceptable limits (e.g, which may be a partial or total failure of the battery's operation), or which may be indicative of a physical change in the structure of the battery. Such are typically considered to be physical changes which occur within a battery over a relatively short interval of time, including but not limited to: leakage of the sealed battery, delamination of internal battery parts or surfaces, removal of critical surface layers from parts of the battery or mechanical failure, e.g, cracking, of one or more parts of the battery” [par. 0035].  Further, Steingart teaches that the “data processor means may be used to generate data and information derived from the collected signals of the battery being tested, however without storing the derived data and information in the data storage means, but may instead compare said derived data and information with a data set previously stored in the digital storage means [par. 0009].  Thus, the subject matter of the instant claim is inherently taught by the disclosure of Steingart}.
Regarding Claim 16, Steingart discloses further comprising providing an ultrasonic transducer 116’ mounted on the major surface of the battery cell, wherein generating the guided wave and receiving the arriving wave are using the same ultrasonic transducer, and the arriving wave is a reflected wave corresponding to the guided wave [par. 0041; Fig. 4].
Regarding Claim 17, Steingart discloses a battery [pars. 0039,0041-0042; Figs. 2,4] comprising:
a battery cell 101;
a set of one or more ultrasonic transducers 112,114, 116, 116’ mounted to the battery cell; and
a controller 120,130 configured to direct a first one of the set of ultrasonic transducers to generate a guided wave that propagates in-plane of the battery cell,
	wherein the battery cell comprises a major surface, a second surface opposite the major surface and a thickness direction between the major surface and the second surface, and wherein generating 
Regarding Claim 18, Steingart discloses wherein the controller is configured to direct a second one of the set of ultrasonic transducers 114,116” to receive the arriving wave corresponding to the guided wave [par. 0041; Fig. 4].
Regarding Claim 19, Steingart discloses wherein the controller is configured to direct the first one of the set of ultrasonic transducers 116 to receive an arriving wave corresponding to the guided wave [par. 0041; Fig. 4].
Regarding Claim 20, Steingart discloses wherein the controller is configured to derive a time-domain or frequency-domain signal parameter of the arriving wave, and compare the signal parameter with a corresponding reference value [par. 0041].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steingart, as applied to claim 1 above.
Regarding Claim 10, Steingart discloses wherein the guided wave has a center frequency in a range from about 50 kHz to about 50 MHz [par. 0036], which overlaps with the claimed range of about 100 kHz to about 2 MHz, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Claim 21, Steingart fails to explicitly disclose the battery further comprises an enclosure, wherein the set of ultrasonic transducers are disposed within the enclosure.  However, providing an enclosure to further include an enclosure in which the ultrasonic transducers are disposed is an obvious feature known in the art for protecting the battery components from an external environment.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the battery of Steingart to have further comprised an enclosure, wherein the set of ultrasonic transducers are disposed within the enclosure for protecting the battery components from an external environment.  
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724